 

Exhibit 10.30

DEMAND PROMISSORY NOTE

$40,000,000

dated as of July 5, 2006

 

FOR VALUE RECEIVED, the undersigned, BRUKER BIOSCIENCES CORPORATION, a Delaware
corporation (the “Borrower”), with a principal place of business at 40 Manning
Road, Billerica, Massachusetts 01821, by this promissory note (hereinafter
referred to as the “Note”), absolutely and unconditionally promises to pay to
the order of CITIZENS BANK OF MASSACHUSETTS (hereinafter, together with its
successors in title and assigns, called the “Lender”), at its office at 28 State
Street, Boston, Massachusetts 02109, ON DEMAND AT ANY TIME, the principal sum of
FORTY MILLION DOLLARS ($40,000,000), or so much thereof as shall have been
advanced by the Lender to the Borrower by way of loans under this Note (each, a
“Loan”, and collectively, the “Loans”) and shall remain outstanding, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided and has been paid in full by
the Borrower. This Note evidences, among other things, the obligation of the
Borrower to repay Loans made hereunder by the Lender to the Borrower.

On or after the date hereof the Lender may, in its sole and absolute discretion,
advance to the Borrower in one or more advances the principal amount of up to
forty million dollars ($40,000,000) less the aggregate amount of the LC Exposure
(as hereinafter defined). Amounts advanced hereunder may be repaid and
readvanced from time to time upon the request of the Borrower, provided that at
all times the decision as to whether to advance amounts shall be in the Lender’s
sole and absolute discretion, it being understood that, notwithstanding anything
to the contrary contained herein, the Lender is and shall be under no commitment
to advance funds hereunder. Subject to the immediately preceding sentence, the
Borrower may draw upon the amounts available under this Note by submitting to
the Lender a draw down certificate specifying the amount sought to be borrowed
by the Borrower hereunder and whether such Loan shall be a Prime Rate Loan, a
LIBOR Rate Loan or a LIBOR Advantage Loan (as each such term is hereinafter
defined), which certificate shall be signed by a duly authorized officer of the
Borrower. The Loans made by the Lender to the Borrower pursuant to this Note and
all repayments of principal made hereunder shall be recorded by the Lender on
the schedule annexed hereto, but any failure of the Lender to record the making
of such Loans or any error in so recording, shall not limit or otherwise affect
the obligations of the Borrower hereunder to make payments of principal of or
interest on this Note when due.

From time to time prior to the maturity of this Note, at the request of the
Borrower (which request shall be in writing and delivered to Lender not fewer
than two (2) nor more than


--------------------------------------------------------------------------------




five (5) Business Days (as hereinafter defined) in the case of LIBOR Rate Loans
(as hereinafter defined) and LIBOR Advantage Loans (as hereinafter defined) and
one (1) Business Day in the case of Prime Rate Loans (as hereinafter defined)
prior to the drawdown date of any advance), the Lender shall make advances to
the Borrower subsequent to the date hereof, and the Borrower may borrow, repay
and reborrow the funds available hereunder, provided that the aggregate
principal amount of all Loans outstanding hereunder plus the LC Exposure shall
in no event exceed forty million dollars ($40,000,000). All Loans made by the
Lender to the Borrower pursuant to this Note and all repayments of principal
made hereunder shall be recorded by the Lender on the schedule annexed hereto.
In addition, to the extent the Borrower requests that the Lender issue a letter
of credit for the Borrower’s or any Subsidiaries’ account, the Borrower or such
Subsidiary shall be required to execute and deliver an application for such
letter of credit on the Lender’s standard form, and comply with any other
conditions and/or requirements which the Lender may request. In addition, the
Borrower hereby acknowledges and agrees that to the extent any letter of credit
(whether issued for the Borrower’s account or the account of a Subsidiary)
remains issued and outstanding beyond the date on which demand is made
hereunder, the Borrower will, immediately upon demand hereunder pay to the
Lender an amount equal to the aggregate LC Exposure, which amount shall be held
by the Lender as cash collateral for all reimbursement obligations and other LC
Exposure for all such letters of credit. The letter of credit shall be governed
by the terms and conditions set forth in such letter of credit (including,
without limitation, any and all fees to be paid in connection with each such
letter of credit).

The entire unpaid principal (not at the time overdue) of this Note outstanding
shall bear interest at an annual rate which shall at all times be equal to the
Prime Rate (as hereinafter defined) in effect from time to time during the
period beginning on the date hereof and ending on the date on which the entire
unpaid principal amount of this Note shall be paid in full (such Loans bearing
interest at the Prime Rate shall hereinafter be referred to as “Prime Rate
Loans”); provided, however, that (a) if a LIBOR Rate option is in effect with
respect to any principal amount outstanding hereunder, such principal amount
shall bear interest in accordance with the LIBOR Rate provisions set forth in
the next paragraph; and (b) if a LIBOR Advantage Rate option is in effect with
respect to any principal amount outstanding hereunder, such principal amount
shall bear interest in accordance with the LIBOR Advantage Rate provisions set
forth in the sixth paragraph of this Note (any such Loan bearing interest at the
LIBOR Advantage Rate shall hereinafter be referred to as a “LIBOR Advantage
Loan”).

By delivering a borrowing request to the Lender on or before 10:00 a.m., New
York time, on a Business Day, the Borrower may from time to time irrevocably
request, on not less than two nor more than five Business Days’ notice, that a
LIBOR Rate Loan be made in a minimum amount of $100,000 and integral multiples
of $100,000 with an Interest Period of one, two, three or six months. To the
extent the Lender, in its sole and absolute discretion, elects to honor such a
request, each LIBOR Rate Loan will be made available to the Borrower no later
than 11:00 a.m. New York time on the first day of the applicable LIBOR Rate
Interest Period by deposit to the account of the Borrower as shall have been
specified in its borrowing request. By delivering a continuation/conversion
notice to the Lender on or before 10:00 a.m., New York time, on a Business Day,
the Borrower may from time to time irrevocably elect, on not less than two nor
more than five Business Days’ notice, that all, or any portion in an aggregate
minimum amount of $100,000 and integral multiples of $100,000, of any LIBOR Rate
Loan be converted on the last

-2-


--------------------------------------------------------------------------------




day of a LIBOR Rate Interest Period into a LIBOR Rate Loan with a different
LIBOR Rate Interest Period, or continued on the last day of a LIBOR Rate
Interest Period as a LIBOR Rate Loan with a similar LIBOR Rate Interest Period,
provided, however, no portion of the outstanding principal amount of any LIBOR
Rate Loans may be converted to, or continued as, LIBOR Rate Loans after the
Lender has made demand hereunder (including, without limitation, the occurrence
of a Demand Event), and no portion of the outstanding principal amount of any
LIBOR Rate Loans may be converted to LIBOR Rate Loans of a different duration if
such LIBOR Rate Loans relate to any Hedging Obligations. If the Lender has made
demand hereunder (including, without limitation, the occurrence of a Demand
Event), or in the absence of delivery of a continuation/conversion notice with
respect to any LIBOR Rate Loan at least two Business Days before the last day of
the then current LIBOR Rate Interest Period with respect thereto, each maturing
LIBOR Rate Loan shall automatically be continued as a Prime Rate Loan. LIBOR
Rate Loans shall mature and become payable in full on the last day of the LIBOR
Rate Interest Period relating to such LIBOR Rate Loan. Unless the Lender has
made demand hereunder (including, without limitation, the occurrence of a Demand
Event), upon the maturity of a LIBOR Rate Loan, it may be continued for an
additional LIBOR Rate Interest Period or may be converted to a Prime Rate Loan
or a LIBOR Advantage Loan. LIBOR Rate Loans may be prepaid upon the terms and
conditions set forth herein. For LIBOR Rate Loans in connection with which the
Borrower has or may incur Hedging Obligations, additional obligations may be
associated with prepayment, in accordance with the terms and conditions of the
applicable Hedging Contracts.  Interest on the outstanding principal amount of
any LIBOR Rate Loan shall accrue during each LIBOR Rate Interest Period at a
rate equal to the sum of the LIBOR Lending Rate for such LIBOR Rate Interest
Period plus one percent (1%) per annum and shall be payable on each LIBOR Rate
Interest Payment Date and interest on the outstanding principal amount of any
LIBOR-Reference Bank Rate Loan shall accrue during each LIBOR Rate Interest
Period at a rate equal to the sum of the LIBOR-Reference Bank Lending Rate for
such LIBOR Rate Interest Period plus one percent (1%) per annum and shall be
payable on each LIBOR Rate Interest Payment Date. The Borrower shall give the
Lender, no later than 10:00 a.m., New York City time, at least four (4) Business
Days notice of any proposed prepayment of any LIBOR Rate Loans, specifying the
proposed date of payment of such LIBOR Rate Loans, and the principal amount to
be paid. Each partial prepayment of the principal amount of LIBOR Rate Loans
shall be in an integral multiple of $100,000 and accompanied by the payment of
all charges outstanding on such LIBOR Rate Loans and of all accrued interest on
the principal repaid to the date of payment. Borrower acknowledges that
prepayment or acceleration of a LIBOR Rate Loan during a LIBOR Rate Interest
Period shall result in the Lender incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities. Therefore, all full or
partial prepayments of LIBOR Rate Loans shall be accompanied by, and the
Borrower hereby promises to pay, on each date a LIBOR Rate Loan is prepaid or
the date all sums payable hereunder become due and payable, by acceleration or
otherwise, in addition to all other sums then owing, an amount (“LIBOR Rate Loan
Prepayment Fee”) determined by the Lender pursuant to the following formula:

(a)  the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the LIBOR Rate Interest Period as to which prepayment is
made, subtracted from

-3-


--------------------------------------------------------------------------------




(b)  the LIBOR Lending Rate plus 1% per annum applicable to the LIBOR Rate Loan
being prepaid.

If the result of this calculation is zero or a negative number, then there shall
be no LIBOR Rate Loan Prepayment Fee. If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by the amount
of the LIBOR Rate Loan being prepaid. The resulting amount shall be divided by
(1) 360 and multiplied by (2) the number of days remaining in the LIBOR Rate
Interest Period as to which the prepayment is being made. Said amount shall be
reduced to present value calculated by using the referenced United States
Treasury securities rate and the number of days remaining on the LIBOR Rate
Interest Period for the LIBOR Rate Loan being prepaid. The resulting amount of
these calculations shall be the LIBOR Rate Loan Prepayment Fee.

At the option of the Borrower, all or any portion of the unpaid principal (not
at the time overdue) of this Note outstanding shall bear interest at the “LIBOR
Advantage Rate”, which means, relative to any Interest Period (as hereinafter
defined), the offered rate for delivery in two (2) London Banking Days of
deposits of U.S. Dollars which the  British Bankers’ Association fixes as its
LIBOR rate as of 11:00 a.m. London time on the day on which the Interest Period
commences, and for a period approximately equal to such Interest Period. If the
first day of any Interest Period is not a day which is both a (a) Business Day
and (b) a London Banking Day, the LIBOR Advantage Rate shall be determined in
reference to the next preceding day which is both a Business Day and a London
Banking Day. If for any reason the LIBOR Advantage Rate is unavailable and/or
the Lender is unable to determine the LIBOR Advantage Rate for any Interest
Period, the LIBOR Advantage Rate shall be deemed to equal the Prime Rate. For
purposes of LIBOR Advantage Loans, “Interest Period” means initially, the period
commencing on the date of this Note (the “Start Date”) and ending on the
numerically corresponding date one month later, and thereafter each one month
period ending on the date of such month that numerically corresponds to the
Start Date. If an Interest Period is to end in a month for which there is no day
which numerically corresponds to the Start Date, the Interest Period will end on
the last day of such month (or on demand, if demand is made prior to such date).
Interest on the outstanding principal amount of the LIBOR Advantage Loan shall
accrue during the Interest Period applicable thereto at the rate equal to the
sum of the LIBOR Advantage Rate for such Interest period plus one percent (1%)
per annum and shall be payable on the “Interest Payment Date”, which initially
shall be August 5, 2006 and thereafter the numerically corresponding date of
each month. If a month does not contain a day that numerically corresponds to
the date of such Interest Payment Date, the Interest Payment Date shall be the
last day of such month.

Beginning August 31, 2006, and on the last Business Day (as hereinafter defined)
of each successive calendar month, there shall become absolutely due and payable
hereunder, and the Borrower promises to pay to the holder hereof, all of the
unpaid interest accrued to the date of payment on the unpaid principal hereof
not at the time overdue and not at the time bearing interest at the LIBOR Rate
or LIBOR Advantage Rate option set forth in the preceding paragraphs.

-4-


--------------------------------------------------------------------------------




On DEMAND there shall become absolutely due and payable by the Borrower
hereunder (without regard to the length of any interest period in effect), and
the Borrower hereby promises to pay to the holder hereof, the balance (if any)
of the principal hereof then remaining unpaid, all of the unpaid interest
accrued hereon and all (if any) other amounts payable on or in respect of this
Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest, from the date on which such
amount shall have first become due and payable in accordance with the terms
hereof to the date on which such amount shall be paid to the holder of this Note
(whether before or after judgment), at the annual rate of interest which shall
(to the extent permitted by applicable law) at all times be two percent (2%)
above the Prime Rate (as hereinafter defined) in effect from time to time. The
unpaid interest accrued on each overdue amount in accordance with the foregoing
terms of this paragraph shall become absolutely due and payable by the Borrower
to the holder hereof on demand by the holder of this Note at any time. Interest
on each overdue amount will continue to accrue, as provided by the foregoing
terms of this paragraph, and will (to the extent permitted by applicable law) be
compounded monthly until the obligations of the Borrower in respect of the
payment of such overdue amount shall be discharged (whether before or after
judgment).

Any deposits or other sums at any time credited by or due from the Lender to any
of the undersigned, or any endorser or guarantor hereof and any securities or
other property of  any of the undersigned, or any such endorser or guarantor, in
the possession of the Lender, may at any and all times be held and treated as
security for the payment and performance of this Note and of any and all
liabilities and obligations, direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising and whether or not evidenced by
a writing of any such endorser or guarantor to the Lender, and the Lender may
apply or set off such deposits or other sums at any time against any of the sums
due hereunder or of such liabilities or obligations of any endorser or
guarantor, whether or not the same have matured.

If the Lender shall determine (which determination shall, upon notice thereof to
the Borrower be conclusive and binding on the Borrower) that the introduction of
or any change in or in the interpretation of any law, rule, regulation or
guideline, (whether or not having the force of law) makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Lender to make, continue or maintain any LIBOR Rate Loan as, or to convert
any Loan into, a LIBOR Rate Loan of a certain duration, all LIBOR Rate Loans of
such type shall automatically convert into LIBOR-Reference Bank Loans at the end
of the then current Interest Periods with respect thereto or sooner, if required
by such law or assertion. For purposes of this Note, in the event of such a
conversion, all LIBOR-Reference Bank Rate Loans shall be treated (except as to
interest rate) as equivalent to a LIBOR Rate Loan of a similar amount and LIBOR
Rate Interest Period. For greater certainty, all provisions of this Note
relating to LIBOR Rate Loans shall apply equally to LIBOR-Reference Bank Loans,
including, but not limited to the manner in which LIBOR-Reference Bank Loans are
requested, continued, converted, the manner in which interest accrues, is
payable, principal payments are made, whether voluntary or involuntary, as well
as any penalties, increased costs or taxes associated with any of the foregoing.

-5-


--------------------------------------------------------------------------------


 

If the Lender shall have determined that (a) US dollar deposits in the relevant
amount and for the relevant LIBOR Rate Interest Period are not available to the
Lender in the London interbank market; (b) by reason of circumstances affecting
the Lender in the London interbank, adequate means do not exist for ascertaining
the LIBOR Rate applicable hereunder to LIBOR Rate Loans of any duration; or
(c) LIBOR no longer adequately reflects the Lender’s cost of funding Loans,
then, upon notice from the Lender to the Borrower, all LIBOR Rate Loans shall
automatically convert to LIBOR-Reference Bank Loans.

In addition to the LIBOR Rate Prepayment Fee, the Borrower agrees to reimburse
the Lender (without duplication) for any increase in the cost to the Lender, or
reduction in the amount of any sum receivable by the Lender, in respect, or as a
result of:  (a) any conversion or repayment or prepayment of the principal
amount of any LIBOR Rate Loans on a date other than the scheduled last day of
the LIBOR Rate Interest Period applicable thereto, whether pursuant to the fifth
paragraph or otherwise; (b) any Loans not being made as LIBOR Rate Loans in
accordance with the borrowing request thereof; (c) any LIBOR Rate Loans not
being continued as, or converted into, LIBOR Rate Loans in accordance with the
continuation/conversion notice thereof, or (d) any costs associated with marking
to market any Hedging Obligations that (in the reasonable determination of the
Lender) are required to be terminated as a result of any conversion, repayment
or prepayment of the principal amount of any LIBOR Rate Loan on a date other
than the scheduled last day of the LIBOR Rate Interest Period applicable
thereto, whether pursuant to the fifth paragraph or otherwise. The Lender shall
promptly notify the Borrower in writing of the occurrence of any such event,
such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate the Lender for such increased
cost or reduced amount. Such additional amounts shall be payable by the Borrower
to the Lender within five days of its receipt of such notice, and such notice
shall, in the absence of manifest error, be conclusive and binding on the
Borrower. The Borrower understands, agrees and acknowledges the following:
(i) the Lender does not have any obligation to purchase, sell and/or match funds
in connection with the use of LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Rate Prepayment Fee, and other funding losses incurred by the Lender. Borrower
further agrees to pay the LIBOR Rate Prepayment Fee and other funding losses, if
any, whether or not the Lender elects to purchase, sell and/or match funds.

If on or after the date hereof the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

(a)           shall subject the Lender to any tax, duty or other charge with
respect to its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or
shall change the basis of taxation of payments to the Lender of the principal of
or interest on its LIBOR Rate Loans or any

-6-


--------------------------------------------------------------------------------




other amounts due under this agreement in respect of its LIBOR Rate Loans or its
obligation to make LIBOR Rate Loans (except for the introduction of, or change
in the rate of, tax on the overall net income of the Lender or franchise taxes,
imposed by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which the Lender is organized or in which the
Lender’s principal executive office is located); or

(b)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, the Lender or shall impose on the Lender or on the London
interbank market any other condition affecting its LIBOR Rate Loans or its
obligation to make LIBOR Rate Loans;

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by the Lender under this Note with respect thereto, by an
amount deemed by the Lender to be material, then, within 15 days after demand by
the Lender, the Borrower shall pay to the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduction.

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority affects or would affect
the amount of capital required or expected to be maintained by the Lender, or
person controlling the Lender, and the Lender determines (in its sole and
absolute discretion) that the rate of return on its or such controlling person’s
capital as a consequence of its commitments or the Loans made by the Lender is
reduced to a level below that which the Lender or such controlling person could
have achieved but for the occurrence of any such circumstance, then, in any such
case upon notice from time to time by the Lender to the Borrower, the Borrower
shall immediately pay directly to the Lender additional amounts sufficient to
compensate the Lender or such controlling person for such reduction in rate of
return. A statement of the Lender as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, the Lender may use any method of averaging and attribution that it (in
its sole and absolute discretion) shall deem applicable.

All payments by the Borrower of principal of, and interest on, the LIBOR Rate
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Lender’s net income or receipts
(such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of

-7-


--------------------------------------------------------------------------------




any Taxes pursuant to any applicable law, rule or regulation, then the Borrower
will (a) pay directly to the relevant authority the full amount required to be
so withheld or deducted; (b) promptly forward to the Lender an official receipt
or other documentation satisfactory to the Lender evidencing such payment to
such authority; and (c) pay to the Lender such additional amount or amounts as
is necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required. Moreover, if any Taxes are directly asserted against
the Lender with respect to any payment received by the Lender hereunder, the
Lender may pay such Taxes and the Borrower will promptly pay such additional
amount (including any penalties, interest or expenses) as is necessary in order
that the net amount received by the Lender after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount the
Lender would have received had not such Taxes been asserted. If the Borrower
fails to pay any Taxes when due to the appropriate taxing authority or fails to
remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender for any incremental Taxes,
interest or penalties that may become payable by the Lender as a result of any
such failure.

The Borrower absolutely and unconditionally agrees to reimburse the Lender, on
demand, whether or not all or any of the transactions contemplated by the Note
are ultimately consummated, for all its reasonable out-of-pocket expenses,
including but not limited to (a) the reasonable attorney’s fees and
disbursements of the Lender’s Special Counsel (as hereinafter defined) and
disbursements, incurred or expended in connection with the preparation,
negotiation and interpretation of this Note or any ancillary documentation
contemplated thereby, or any amendment thereof, or the making of loans, (b) all
attorneys’ fees and disbursements incurred and expended in connection with the
making of loans, and (c) all attorneys’ fees relating to the enforcement of any
obligations under this Note or the satisfaction of any indebtedness of the
Borrower hereunder, or in connection with any litigation proceeding or dispute
hereunder in any way related to the credit hereunder.

Each payment of principal, interest or other sums payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Lender in U.S. Dollars, for the account of the holder of this
Note, at the Lender’s Office, not later than 11:00 a.m., Boston time, on the due
date of such payment, and in immediately available and freely transferable
funds.

All payments on or in respect of this Note, the Guaranty (as hereinafter
defined) or any other document, instrument or agreement executed in connection
herewith or therewith (collectively, the “Loan Documents”) or the indebtedness
evidenced hereby shall be made to the holder of this Note without recoupment,
set-off or counterclaim and free and clear of and without any deduction of any
kind for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Borrower is compelled by
law to make such deduction or withholding. If any such obligation is imposed
upon the Borrower with respect to any amount payable by it hereunder or under
any of the other Loan Documents, the Borrower will pay to the Lender, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the

-8-


--------------------------------------------------------------------------------




Lender or any holder hereof to receive the same net amount which the Lender or
such holder  would have received on such due date had no such obligation been
imposed upon the Borrower. The Borrower will deliver promptly to the Lender
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
such other Loan Document.

This Note evidences the obligation of the Borrower (a) to repay the principal
amount of all Loans made by the Lender to the Borrower hereunder;  (b) to pay
interest, as herein provided, on the principal amount hereof remaining unpaid
from time to time; and (c) to pay other amounts which may become due and payable
hereunder or under any other Loan Document (collectively, the “Note
Obligations”). On the date hereof the Borrower shall pay to the Lender a closing
fee in the amount of $30,000. The Note Obligations, the obligations of the
Guarantors (as hereinafter defined) under the Guaranty (as hereinafter defined)
and the obligation of the Borrower and any Subsidiary to pay other amounts which
may become due and payable hereunder or under any other Loan Document,
including, without limitation, the LC Exposure, shall hereinafter be referred to
as the “Obligations”. The Borrower promises to pay all such Obligations on the
due dates thereof. The parties hereto hereby acknowledge and agree that (a) all
of the Obligations are guaranteed pursuant to the terms of that certain Guaranty
dated as of the date hereof from Bruker AXS Inc. (“AXS”), a Delaware
corporation, Bruker Daltonics Inc. (“Daltonics”), a Delaware corporation and
Bruker Optics Inc. (“Optics” and, collectively with AXS and Daltonics, the
“Guarantors”) to the Lender (as amended and in effect from time to time, the
“Guaranty”); and (b) all of the Obligations are secured by (i) a pledge by the
Borrower of 100% of the capital stock of each of the Guarantors pursuant to a
certain Stock Pledge Agreement dated as of the date hereof between the Borrower
and the Lender (as amended and in effect from time to time, the “Borrower Pledge
Agreement”); (ii) a pledge by AXS of 100% of the capital stock of each of its
wholly-owned domestic Subsidiaries and 66% of the capital stock of each of its
non-U.S. Subsidiaries pursuant to a certain Stock Pledge Agreement dated as of
the date hereof between AXS and the Lender (as amended and in effect from time
to time, the “AXS Pledge Agreement”); (iii) a pledge by Daltonics of 100% of the
capital stock of each of its wholly-owned domestic Subsidiaries and 66% of the
capital stock of each of its non-U.S. Subsidiaries pursuant to a certain Stock
Pledge Agreement dated as of the date hereof between Daltonics and the Lender
(as amended and in effect from time to time, the “Daltonics Pledge Agreement”);
and (iv) (ii) a pledge by Optics of 100% of the capital stock of each of its
wholly-owned domestic Subsidiaries and 66% of the capital stock of each of its
non-U.S. Subsidiaries pursuant to a certain Stock Pledge Agreement dated as of
the date hereof between Optics and the Lender (as amended and in effect from
time to time, the “Optics Pledge Agreement” and, collectively with the Borrower
Pledge Agreement, the AXS Pledge Agreement and the Daltonics Pledge Agreement,
the “Pledge Agreements”).

No reference herein to any collateral for this Note shall impair the obligations
of the Borrower, which are absolute, unconditional and irrevocable, to pay the
principal of and the interest on this Note and to pay all (if any) other amounts
which may become due and payable on or in respect of this Note or the
indebtedness evidenced hereby, strictly in accordance with the terms and the
tenor of this Note.

-9-


--------------------------------------------------------------------------------




For all purposes of this Note, the following terms shall have the respective
meanings set forth below:

(a)  “Account Event” means the failure of the Borrower and the Guarantors to
maintain their primary United States operating accounts with the Lender, and
such failure continues for three (3) Business Days after written notice of such
failure has been provided by the Lender to the Borrower.

(b)  “Business Day” means (i) any day which is neither a Saturday or Sunday nor
a legal holiday on which commercial banks are authorized or required to be
closed in Boston, Massachusetts; (ii) when such term is used to describe a day
on which a borrowing, payment, prepayment or repayment is to be made in respect
of any LIBOR Rate Loan, any day which is (x) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (y) a London Banking Day; and (iii) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.

(c)  “Demand Event” means the occurrence of any of the following:  an Insolvency
Event, an Account Event or a Lien Event.

(d)  “Hedging Contracts” means interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Lender and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.

(e)  “Hedging Obligations” means, with respect to the Borrower, all liabilities
of the Borrower to the Lender under Hedging Contracts.

(f)   “holder” means the Lender in possession of this Note or any other person
who is at the time the lawful holder in possession of this Note.

(g)  “Insolvency Event” means (i) the Borrower or any of its Subsidiaries shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of the Borrower or any Subsidiary or of any
substantial part of the assets of the Borrower or any of its Subsidiaries or
shall commence any case or other proceeding relating to the Borrower or any of
its Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against the Borrower or any of its Subsidiaries and the Borrower or
any of its Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition or application shall not have been
dismissed within forty-five (45) days following the filing thereof; or (ii) a
decree or order is entered appointing any such trustee, custodian, liquidator or
receiver or adjudicating the Borrower or any of its Subsidiaries bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of the Borrower or any
Subsidiary of the Borrower in an involuntary case under federal bankruptcy laws
as now or hereafter constituted.

-10-


--------------------------------------------------------------------------------


 

(h)  “LC Exposure” means the sum of (i) aggregate maximum face amount of all
issued and outstanding letters of credit issued by the Lender or any of its
affiliates for the account of the Borrower or any Subsidiary, plus (ii) all
unpaid reimbursement obligations owing by the Borrower or any such Subsidiary to
the Lender or any of its affiliates in respect of any drawing made on any letter
of credit issued by the Lender or any of its affiliates for the account of the
Borrower or any Subsidiary; plus (iii) all fees, costs and other expenses owing
by the Borrower or any of its Subsidiaries to the Lender or its affiliates in
respect of any letter of credit issued for the account of the Borrower or such
Subsidiary.

(i)   “Lender’s Office” means the office of the Lender located at 28 State
Street, Boston, Massachusetts 02109.

(j)   “Lender’s Special Counsel” means Bingham McCutchen LLP.

(k)  “LIBOR Lending Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any LIBOR
Rate Interest Period, a rate per annum determined pursuant to the following
formula:

LIBOR Lending Rate =

LIBOR Rate

(1.00 - LIBOR Reserve Percentage)

 

(l)   “LIBOR Rate” means relative to any LIBOR Rate Interest Period for LIBOR
Rate Loans, the offered rate for deposits of U.S. Dollars in an amount
approximately equal to the amount of the requested LIBOR Rate Loan for a term
coextensive with the designated LIBOR Rate Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day which is two London Banking Days prior to the beginning of such LIBOR Rate
Interest Period.

(m) “LIBOR Rate Loan” means any Loan the rate of interest applicable to which is
based upon the LIBOR Rate.

(n)  “LIBOR Rate Interest Payment Date” means relative to any LIBOR Rate Loan,
having a LIBOR Rate Interest Period of three months or less, the last Business
Day of such LIBOR Rate Interest Period, and as to any LIBOR Rate Lon having a
LIBOR Rate Interest Period longer than three months, each Business Day which is
three months, or a whole multiple thereof, after the first day of such LIBOR
Rate Interest Period and the last day of such LIBOR Rate Interest Period.

(o)  “LIBOR Rate Interest Period” means, relative to any LIBOR Rate Loans,
(i) initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan
pursuant to the terms of this Note and ending on (but excluding) the day which
numerically corresponds to such date one, two, three or six months thereafter
(or, if such month has no numerically corresponding day, on the last Business
Day of such month), in each case as the Borrower may select in its notice
pursuant to the third paragraph; and (ii) thereafter, each period commencing on
the last day of the next preceding LIBOR Rate Interest Period applicable to such
LIBOR Rate Loan and ending one, two,

-11-


--------------------------------------------------------------------------------




three or six months  thereafter, as selected by the Borrower by irrevocable
notice to the Lender not less than two Business Days prior to the last day of
the then current LIBOR Rate Interest Period with respect thereto, provided,
however, that (1) the Borrower shall not be permitted to select LIBOR Rate
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than three different dates; (2) LIBOR Rate Interest Periods
commencing on the same date for LIBOR Rate Loans comprising part of the same
advance under this Note shall be of the same duration; (3) LIBOR Rate Interest
Periods for LIBOR Rate Loans in connection with which the Borrower has or may
incur Hedging Obligations with the Lender shall be of the same duration as the
relevant periods set forth under the applicable Hedging Contracts; (4) if such
LIBOR Rate Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such LIBOR Rate
Interest Period shall end on the first preceding Business Day; and (5) no LIBOR
Rate Interest Period may end later than the termination of this Note.

(p)  “LIBOR-Reference Bank Lending Rate” means, relative to a LIBOR-Reference
Bank Rate Loan for any LIBOR Rate Interest Period, a rate per annum determined
pursuant to the following formula:

LIBOR-Reference Bank Lending Rate =

LIBOR-Reference Bank Rate

(1.00 - LIBOR Reserve Percentage)

 

(q)  “LIBOR-Reference Bank Loan” means any Loan the rate of interest applicable
to which is based upon the LIBOR-Reference Bank Rate.

(r)   “LIBOR-Reference Bank Rate” means relative to any LIBOR Rate Interest
Period for LIBOR-Reference Bank Loans, the rate for which deposits in U.S.
Dollars are offered by the Reference Banks to prime banks in the London
interbank market in an amount approximately equal to the amount requested
LIBOR-Reference Bank Loan at approximately 11:00 a.m., London time on the day
that is two London Banking Days prior to the beginning of such LIBOR Rate
Interest Period. The Lender will request the principal London office of each of
the Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for such date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for such date will be the arithmetic mean of the rates quoted by major banks in
New York City selected by the Lender, at approximately 11:00 a.m. New York City
time for loans in U.S. Dollars to leading European banks for such LIBOR Rate
Interest Period and in an amount approximately equal to the amount requested
LIBOR-Reference Bank Loan

(s)  “LIBOR Reserve Percentage” means, relative to any day of any LIBOR Rate
Interest Period for LIBOR Rate Loans, the maximum aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) under any regulations of the Board of Governors
of the Federal Reserve System (the “Board”) or other governmental authority
having jurisdiction with respect thereto as issued from time to time and then
applicable to assets or

-12-


--------------------------------------------------------------------------------




liabilities consisting of “Eurocurrency Liabilities”, as currently defined in
Regulation D of the Board, having a term approximately equal or comparable to
such LIBOR Rate Interest Period.

(t)   “Lien Event” means that the Borrower or any Guarantor has either
(i) granted to a Person (other than the Lender) a lien, security interest or
other encumbrance on any of the Borrower’s or such Guarantor’s assets or other
property located in the United States (and, for the avoidance of doubt, the
capital stock or other equity interest of a Subsidiary of the Borrower or such
Guarantor shall, for purposes of this definition, be deemed located in the
United States), or (ii) entered into or permit to exist any arrangement or
agreement (excluding the Note and the other Loan Documents) which directly or
indirectly prohibits the Borrower or any Guarantor from creating, assuming or
incurring any lien, security interest or other encumbrance upon its properties,
revenues or assets or those of any of its domestic Subsidiaries whether now
owned or hereafter acquired, or (iii) entered into any agreement, contract or
arrangement (excluding the Note and the other Loan Documents) restricting the
ability of any Subsidiary of the Borrower or Guarantor to pay or make dividends
or distributions in cash or kind to the Borrower or such Guarantor, to make
loans, advances or other payments of whatsoever nature to the Borrower or such
Guarantor, or to make transfers or distributions of all or any part of its
assets to the Borrower or such Guarantor; in each case other than
(x) restrictions on specific assets which assets are the subject of purchase
money security interests, and (y) customary anti-assignment provisions contained
in leases and licensing agreements entered into by the Borrower or such
Guarantor in the ordinary course of its business and, in each of the cases set
forth in (i) through (iii) above, such event continues for three (3) Business
Days after written notice of such event has been provided by the Lender to the
Borrower.

(u)  “London Banking Day” means a day on which dealings in US dollar deposits
are transacted in the London interbank market.

(v)  “Person” means any individual, corporation, partnership, trust,
unincorporated association, business, or other legal entity, and any government
or any governmental agency or political subdivision thereof.

(w) “Prime Rate” means the greater of (i) annual rate of interest from time to
time announced by the Lender as its base rate or its prime rate or (ii) the rate
equal to the weighted average of the published rates on overnight Federal Funds
transactions with members of the Federal Reserve System plus 1/2%. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer. Changes in the rate of interest resulting
from changes in the Prime Rate shall take place immediately without notice or
demand of any kind.

(x)   “Reference Banks” means four major banks in the London interbank market.

(y)  “Subsidiary” means any corporation, association, trust or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes) of the outstanding Voting Stock.

(z)   “Voting Stock” means stock or similar interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, to vote for the

-13-


--------------------------------------------------------------------------------




election of a majority of the directors (or persons performing similar
functions) of the corporation, association, trust or other business entity
involved, whether or not the right so to vote exists by reason of the happening
of a contingency.

The Borrower will have the right to prepay at any time the unpaid principal of
this Note in full or in part, subject to the requirement that the Borrower
compensate the Lender for any funding losses and other costs incurred as a
result of such prepayment of a LIBOR Rate borrowing prior to the end of the
interest period applicable to such borrowing. There shall become and be
absolutely due and payable by the Borrower on the date of each prepayment of
principal of this Note, and the Borrower hereby promises to pay on the date of
each such prepayment of this Note, all of the unpaid interest accrued to such
date on the amount of principal of this Note being prepaid on such date and,
with respect to any principal which bears interest based upon the LIBOR Rate,
any amounts required to be paid pursuant to the fourth paragraph of this Note.

Any partial payment of the indebtedness evidenced by this Note shall be applied
by the holder hereof (a) first, to the payment of all of the interest due and
payable on the unpaid principal of this Note at the time of such partial
payment, (b) then, to the payment of all (if any) other amounts (except
principal) due and payable at the time of such partial payment on or in respect
of this Note or the indebtedness evidenced by this Note, and (c) finally, to the
repayment or (as the case may be) the prepayment of the unpaid principal of this
Note due and payable at the time of such partial payment.

Upon demand by the holder of this Note of the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby (without regard to the length of any interest period in
effect), the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby (without regard
to the length of any interest period in effect), shall forthwith become and be
due and payable to the holder of this Note without presentment, further demand,
protest, notice of protest or any other formalities of any kind, all of which
are hereby expressly and irrevocably waived by the Borrower. In addition, if
demand hereunder has not been made prior to the occurrence of a Demand Event, in
the event of any such Demand Event, all outstanding amounts hereunder shall
become immediately due and payable automatically and without any requirement of
notice from the Lender.

All computations of interest payable as provided in this Note shall be made by
the holder hereof on the basis of the actual number of days elapsed divided by
(a) in the case of LIBOR Rate Loans and LIBOR Advantage Loans, 360 and (b) in
the case of Prime Rate Loans, 365. The holder of this Note shall determine the
Prime Rate in effect from time to time. Any change in the Prime Rate shall, for
all purposes of this Note, become effective on, and from the beginning of, the
day on which such change shall first be made public by the Lender in accordance
with the Lender’s usual practice.

If any sum would, but for the provisions of this paragraph, become due and
payable on or in respect of this Note or the indebtedness evidenced hereby on a
day which is not a Business

-14-


--------------------------------------------------------------------------------




Day, then such sum shall become due and payable on the Business Day next
succeeding the day on which such sum would otherwise have become due and payable
hereunder, and interest payable hereunder to the holder hereof shall be adjusted
by the holder hereof accordingly.

The failure of the holder of this Note to exercise all or any of its rights,
remedies, powers or privileges hereunder in any instance shall not constitute a
waiver thereof in that or in any other instance.

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note or any collateral or security therefor. The Borrower
hereby absolutely and irrevocably consents and submits to the jurisdiction of
the courts of the Commonwealth of Massachusetts and of any Federal Court located
in the said Commonwealth in connection with any actions or proceedings brought
against such Borrower by the holder hereof arising out of or relating to this
Note.

The Borrowers represents and warrants to the Lender that: (a) the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware; (b) the Borrower has adequate corporate power and
authority and full legal right to carry on the business in which it is presently
engaged and will be engaged upon consummation of the transactions contemplated
hereby; (c) all necessary corporate action has been taken to execute and deliver
this Note and the other Loan Documents to which the Borrower is a party, to make
the borrowings hereunder and to perform all of its obligations hereunder and
under the other Loan Documents; and (d) as of the date hereof no Lien Event has
occurred and is continuing.

The Borrower agrees that to the extent demand has not been made hereunder, the
Borrower will deliver to the Lender the following:  (a) within 120 days after
the end of each fiscal year of the Borrower, a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with generally accepted
accounting principles, with such consolidated statements audited and accompanied
by a report and opinion of an accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement; (b) within 60 days after the end of each fiscal quarter
of each fiscal year of the Borrower, a consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower

-15-


--------------------------------------------------------------------------------




and its Subsidiaries in accordance with generally accepted accounting
principles, subject only to normal year-end audit adjustments and the absence of
footnotes; and (c) promptly after the same are available, copies of all annual,
regular, periodic and special reports (including, without limitation, copies of
the Borrower’s 10-K and 10-Q) and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934. In addition, the Borrower agrees to provide the
Lender with immediate written notice in the event the Borrower, any Guarantor or
any Subsidiary has defaulted under any material contract or agreement, or any
agreement evidencing any indebtedness or other borrowed money, together with the
details of such default.

The Borrower hereby agrees, at the Borrower’s own expense, to execute and
deliver, from time to time, any and all further, or other, instruments, and to
perform such acts, as the Lender may reasonably request to effect the
transactions contemplated by this Note and to provide to the Lender the benefits
of all rights, authorities and remedies conferred upon the Lender by the terms
of this Note.

The Borrower shall use the proceeds of the loans made by the Lender to the
Borrower pursuant to this Note solely to finance all or a portion of the
purchase of the capital stock of Optics and for general corporate and working
capital purposes. No portion of this Loan is to be used for the purpose of
purchasing or carrying any “margin stock” or “margin security” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System (2 C.F.R. Parts 221 and 224).

This Note may be assigned by the Lender, provided, so long as no demand has been
hereunder (including the occurrence of a Demand Event), the Lender shall first
obtain the prior written consent of the Borrower, which consent shall not be
unreasonably withheld or delayed. Anything contained in this Note to the
contrary notwithstanding, the Lender may at any time pledge all or any portion
of its interest and rights under any of the Loan Documents (including all or any
portion of this Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Document. The Borrower shall not be permitted to assign
any of its rights and obligations hereunder to any other Person.

All agreements among the Borrower and the Lender are hereby expressly limited so
that in no contingency or event whatsoever, shall the amount paid or agreed to
be paid to Lender for the use or the forbearance of the indebtedness evidenced
hereby exceed the maximum permissible under applicable law. As used herein, the
term “applicable law” shall mean the law in effect as of the date hereof;
provided, however, that in the event there is a change in the law which results
in a higher permissible rate of interest, then this Note shall be governed by
such new law as of its effective date. In this regard, it is expressly agreed
that it is the intent of the Borrower and Lender in the execution, delivery and
acceptance of this Note to contract in strict compliance with the laws of the
Commonwealth of Massachusetts from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision hereof or any of the Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from

-16-


--------------------------------------------------------------------------------




circumstances whatsoever Lender should ever receive an interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interests shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all agreements among the Borrower and the Lender.

The Borrower hereby grants to the Lender, a continuing lien, security interest
and right of setoff as security for all liabilities and obligations to the
Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Lender or any entity under the control of
the Lender or any affiliate of the Lender and its respective successors and
assigns or in transit to any of them. At any time, without demand or notice (any
such notice being expressly waived by the Borrower), the Lender may setoff the
same or any part thereof and apply the same to any liability or obligation of
the Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE THE LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT ANY OTHER COLLATERAL WHICH SECURES
THE LOAN PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS,
CREDITS OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

The Borrower agrees to indemnify and hold harmless the Lender and its affiliates
from and against any and all claims, actions and suits whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of this Note or any of the
other Loan Documents or the transactions contemplated hereby including, without
limitation, (a) any actual or proposed use by the Borrower or any of its
Subsidiaries of the proceeds of any of the Loans or any letter of credit issued
for the account of the Borrower or any Subsidiary, (b) the reversal or
withdrawal of any provisional credits granted by the Lender upon the transfer of
funds from lock box, bank agency, concentration accounts or otherwise under any
cash management arrangements with the Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) the Borrower or any of its Subsidiaries entering into or performing
this Note or any of the other Loan Documents or (d) with respect to the Borrower
and its Subsidiaries and their respective properties and assets, the violation
of any environmental law, the presence, disposal, escape, seepage, leakage,
spillage, discharge, emission, release or threatened release of any hazardous
substances or any action, suit, proceeding or investigation brought or
threatened with respect to any hazardous substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding, but
excluding all such liabilities to the extent such liabilities arose from the
gross negligence, bad faith or willful misconduct of the otherwise indemnified
Person. In litigation, or the preparation therefore, the Lender and its
affiliates shall be entitled to select their own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this paragraph  are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is

-17-


--------------------------------------------------------------------------------




permissible under applicable law. The covenants contained in this paragraph
shall survive payment or satisfaction in full of all other Obligations.

This Note is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Note. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Note, and no party is relying on
any promise, agreement or understanding not set forth in this Note. This Note
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Borrower and the Lender.

Except as otherwise expressly provided in this Note, all notices and other
communications made or required to be given pursuant to this Note or the other
Loan Documents shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows: 
(a) if to the Borrower, at 40 Manning Road, Billerica, Massachusetts  01821,
Attention:  William J. Knight, Chief Financial Officer, or at such other address
for notice as the Borrower shall last have furnished in writing to the Person
giving the notice and (b) if to the Lender, at 28 State Street, Boston,
Massachusetts  02109, Attention:  Nathan E. Pusey, Senior Vice President, or at
such other address for notice as the Lender shall last have furnished in writing
to the Person giving the notice. Any such notice or demand shall be deemed to
have been duly given or made and to have become effective (i) if delivered by
hand, overnight courier or facsimile to a responsible officer of the party to
which it is directed, at the time of the receipt thereof by such officer or the
sending of such facsimile and (ii) if sent by registered or certified
first-class mail, postage prepaid, on the third Business Day following the
mailing thereof.

Upon receipt of an affidavit of an officer of the Lender as to the loss, theft,
destruction or mutilation of the Note and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note, the Borrower will
issue, in lieu thereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.

THE BORROWER HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE
LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Borrower (a) certifies that no
representative, agent or attorney of the Lender has represented, expressly or
otherwise, that the

-18-


--------------------------------------------------------------------------------




Lender would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that the Lender has been induced to enter into this
Note and the other Loan Documents to which it is a party by, among other things,
the waivers and certifications contained herein.

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act.

-19-


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this DEMAND PROMISSORY NOTE has been duly executed by the
undersigned, BRUKER BIOSCIENCES CORPORATION, as of the day and in the year first
above written.

 

The Borrower:

 

 

 

 

 

BRUKER BIOSCIENCES CORPORATION

 

 

 

Witness:

/s/ Richard M. Stein

 

By:

/s/ Frank H. Laukien

 

Title: President

 

 

 

 

ACCEPTED:

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

By:

/s/ Nathan E. Pusey

 

 

Title: Senior Vice President

 

 

-20-


--------------------------------------------------------------------------------




 

REPAYMENTS OF PRINCIPAL

Advances and payments of principal of this Note were made on the dates and in
the amounts specified below:

 

 

Amount

 

Amount of

 

Balance of

 

 

 

 

 

and Type

 

Principal

 

Principal

 

Notation

 

Date

 

of Loan

 

Repaid

 

Unpaid

 

Made by:

 

 

 

 

 

 

 

 

 

 

 

 

-21-


--------------------------------------------------------------------------------